PER CURIAM.
The opinion of the trial court sets forth its finding as follows:
******
“ . . . the identical claims and legal theories had been previously adjudicated by the Circuit Court of the 11th Judicial Circuit in and for Dade County, Florida and by the United States Fifth Circuit Court of Appeals as evidenced by a brief filed by the Plaintiff as Appellant in the United States Court of Appeals, Fifth Circuit, Case No. 72-1550, which affirmatively and on its face demonstrates that there is nothing in the Amended Complaint which was not or could not have been raised, argued or urged by the Plaintiff in the previous litigation; and because there must be an end to the litigation (See Butler v. Bertram & Co., 281 So.2d 227 (3rd D.C.A.1973)) . . .”
******
The record supports the finding. It is therefore affirmed.
Affirmed.